Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 26th day of
March, 2010, by and between Timothy Aman (the “Executive”) and Montpelier
Technical Resources Ltd. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed, under the terms and conditions of this Agreement;

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

Article I.                 Employment.  The Company hereby shall employ the
Executive, and the Executive hereby accepts the continuation of employment, as
Senior Vice President, Chief Risk Officer (“Senior Vice President”) of the
Company, under the terms and subject to the conditions set forth herein.

 

Article II.               Term.  The Executive shall be employed hereunder
commencing on or about August 1st, 2007 and continuing unless and until
terminated in accordance with Section 7 below (the “Term”).

 

Article III.              Duties.

 

                (a)           During the Term, the Executive shall have all
responsibilities commensurate with the position of Senior Vice President, Chief
Risk Officer and shall report to the Montpelier Group’s Chief Executive Officer
(“CEO”). The Executive shall perform the duties as set forth in the attached job
description and such additional duties and exercise such powers in relation

 

--------------------------------------------------------------------------------


 

to the business of the Company, or of any Affiliate (as defined below), as may
from time to time be assigned to or vested in Executive by the CEO and shall
give to the CEO information regarding the affairs of the Company, and of any
Affiliate, as shall be required and at all times in all respects conform to and
comply with the reasonable directions and regulations made by the Company’s
Board of Directors (the “Board”).  The Executive shall perform such additional
services for any Affiliate (without further remuneration except as otherwise
agreed), and shall accept such offices in any such Affiliate as the Board may
require.  The Executive shall well and faithfully serve the Company and its
Affiliates, and shall use his best endeavors to promote, develop and extend
their businesses and interests, giving at all times the full benefit of his
knowledge, expertise, technical skill and ingenuity.  For purposes of this
Agreement, “Affiliate” means, with respect to the Company, any other Person
directly or indirectly controlling, controlled by, or under common control
with the Company.  For purposes of this definition, (i) the term “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), when used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and (ii) the term
“Person” means an individual, a corporation, a partnership, an association, a
joint-stock company, a business trust, or an unincorporated organization.

 

                (b)           The Executive agrees that he will devote
substantially all of his time and attention to the affairs of the Company and
its Affiliates and that he will not engage, directly or indirectly, in any other
business or occupation during the Term.  The Executive may (i) serve on
corporate, civic or charitable boards or committees and otherwise engage in
charitable and civic activities; and (ii) engage in personal investment
activities on behalf of himself or his family; provided that

 

2

--------------------------------------------------------------------------------


 

the Executive continues to devote substantially all of his time and attention to
the affairs of the Company and its Affiliates.

 

(c)                                  The Company reserves the right to require
the Executive not to attend work and/or not to undertake all or any of his
duties hereunder during a period of up to six (6) months immediately preceding
the termination of his employment; provided that the Company shall continue to
pay the Executive’s Base Salary and contractual benefits for such period.  This
Section 3(c) shall not affect the general right of the Company to suspend the
Executive for Cause (as defined below).

 

(d)                                 Executive’s regular place of business is
1400 Sorolla Ave, Coral Gables FL but he is required to travel to other offices
throughout the Group as required.

 

Article IV.                                          Compensation and Related
Matters.  As full compensation for the Executive’s performance of his duties and
responsibilities hereunder during the Term, the Company shall pay the Executive
the compensation and provide the benefits set forth below and in Section 5 of
this Agreement:

 

(a)                                  Base Salary.  During the Term, the Company
shall pay the Executive an annual salary (the “Base Salary”) of $325,000 U.S.,
less applicable withholding and other deductions, payable on the day appointed
by the Board for the payment of salaries or pro rata if the Executive is
employed for less than a full pay period.  The Company may, in its sole
discretion, increase or decrease the Base Salary at any time during the Term;
provided, however, that in no event shall the Base Salary be decreased at any
time during the Term below the rate of $325,000 U.S. per annum.  The Base Salary
shall be inclusive of any director’s fees or other fees or remuneration payable
to the Executive by the Company or any Affiliate and, accordingly, either the
Executive shall pay over or cause to be paid over to the Company all such fees
or

 

3

--------------------------------------------------------------------------------


 

remuneration paid or payable to him or the Base Salary shall be reduced by the
amount of such fees or remuneration.

 

                (b)           Bonuses.  The Executive shall be entitled to
participate in the Company’s annual bonus plan, subject to the provisions of
such plan in effect at the time.

 

                (c)           Long-Term Incentive Plan.  The Executive will be
eligible to participate in the Company’s long-term incentive plan (the “LTIP”),
subject to the provisions of such plan in effect at the time.

 

                (d)           Benefits.  The Executive shall be eligible to
receive the benefits that the Company generally makes available to its
executives (as the same may be revised from time to time), including but not
limited to the Company’s retirement, savings, medical, dental and life
insurance.

 

                (e)           Vacation.  In addition to the usual public
holidays, the Executive shall be entitled to receive twenty-five (25) paid
vacation days each year, to be taken at such time or times as may be approved by
the CEO.  Any entitlement to vacation days, up to five (5) days, remaining at
the end of any year may be carried to the next year but no further.  The
Executive’s entitlement to vacation days (and on termination of employment,
vacation pay in lieu of vacation) shall accrue pro rata throughout each year;
provided that fractions of days shall be disregarded in calculating the
entitlement to vacation or payment in lieu of vacation.

 

                (f)            Currency.  The Base Salary, annual bonuses, cash
settlement, if any, of equity awards and any other cash remuneration or
reimbursement payable by the Company to the Executive shall be denominated in
U.S. dollars, unless the Executive consents, in writing, to use of another
currency.

 

4

--------------------------------------------------------------------------------


 

5.             Reimbursement.  The Executive shall be reimbursed for all
documented business related expenses, subject to the Executive’s presentment to
the Company of appropriate documentation.

 

6.             Confidentiality.

 

                (a)           The Executive shall not, either during the
continuance of his employment hereunder (otherwise than in the proper
performance of his duties hereunder) or at any time after the termination
thereof, divulge to any person whomsoever and shall use his reasonable endeavors
to prevent the publication or disclosure of any trade secret or other
confidential information concerning the business, finances, accounts, dealings,
transactions or affairs of the Company or any Affiliate or of any of their
respective clients entrusted to him or arising or coming to his knowledge during
the course of his employment hereunder or otherwise; provided that the foregoing
shall not prevent or limit the Executive from complying with any applicable law
or with the directive of any court or administrative body or agency having the
legal authority to compel testimony from or the production of documents by the
Executive.  The provisions of this Section 6(a) shall not apply to any
information which is or becomes publicly known other than as a result of the
Executive’s breach of this Agreement.

 

                (b)           The Executive shall upon the termination of his
employment hereunder immediately deliver up to the Company, in paper or
electronic form, all fee schedules, lists of clients, correspondence and other
documents, papers and property belonging to the Company or any Affiliate or
related to any of the matters referred to in Section 6(a) above which may have
been prepared by him or have come into his possession in the course of his
employment hereunder and shall not retain any copies thereof.

 

                (c)           The Company also wants to make certain that its
employees are not using confidential and proprietary information belonging to
any other non-Company individuals or

 

5

--------------------------------------------------------------------------------


 

business.  Accordingly, Company employees are not authorized to disclose
confidential or proprietary information, in any form or format, which belongs to
prior employers, or to receive unauthorized confidential or information that
belongs to any third party.  The Company takes the preservation of confidential
and proprietary information, including its own, very seriously.  The failure to
comply with this policy will subject the Executive to serious discipline, up to
and including immediate termination of the Executive employment, forfeiture of
incentive compensation and/or benefits and potential legal action against the
Executive by the Company.

 

7.             Termination.  The Executive’s employment shall terminate upon:

 

                (a)           the Executive’s death;

 

                (b)           the Executive’s Disability.  “Disability” means
the Executive’s inability to perform the duties and responsibilities required of
him hereunder due to a physical and/or mental disability for a period of six (6)
consecutive months or for more than one-hundred eighty (180) working days,
whether or not consecutive, during any twelve (12)-month period; provided that
any such periods may be extended at the sole discretion of the Board.  From the
date on which such Disability commences through the date on which the
Executive’s employment hereunder is terminated by reason of such Disability, the
Executive shall continue to receive the Base Salary (less any Company-paid
benefits that he receives, such as short-term disability or workers
compensation, during such period);

 

                (c)           the termination of the Executive’s employment by
the Company for Cause.  “Cause” means the Executive’s (i) commission of a
criminal offense (other than a road traffic offense or other non-material
offense, in each case not subject to a custodial sentence) or (ii) willful gross
negligence or willful gross misconduct by the Executive in connection with his
employment with the Company or an Affiliate which causes or is likely to cause
material loss or damage to the Company or such Affiliate;

 

6

--------------------------------------------------------------------------------


 

                (d)           the termination of the Executive’s employment by
the Executive for Good Reason.  “Good Reason” means, without the Executive’s
consent, (i) a decrease in the Executive’s Base Salary (except as authorized
under Section 4(a) above), (ii) a material diminution in the authority, duties
or responsibilities of the Executive’s position with the result that the
Executive makes a determination in good faith that he cannot continue to carry
out his job in substantially the same manner as it was intended to be carried
out immediately before such diminution, (iii) a relocation of the Executive’s
principal place of employment by more than twenty- five (25) miles from the
location at which he is then principally employed (as defined in section (3) (d)
herein), unless such relocation is closer to the Executive’s primary residence,
or (iv) a material breach by the Company of the terms of this Agreement;
provided that the Executive shall have provided written notice to the Company
setting forth the conduct alleged to constitute Good Reason within one-hundred
twenty (120) days after the first occurrence of the conduct, and the Company
shall have failed to cure the conduct within thirty (30) days after receipt of
the notice.

 

                (e)           the termination of the Executive’s employment by
the Company without Cause upon six (6) months’ written notice; or

 

                (f)            the termination of the Executive’s employment by
the Executive without Good Reason upon three (3) months’ written notice.

 

8.             Termination Payments and Benefits.

 

                (a)           If the Executive’s employment is terminated, for
any reason, then in full satisfaction of the Company’s obligations under this
Agreement, the Executive, his beneficiaries or estate, as appropriate, shall be
entitled to receive, no later than seventy-five (75) days following such
termination, (A) the Base Salary provided for herein up to and including the
effective date of termination, prorated on a daily basis, (B) payment for any
accrued but unused

 

7

--------------------------------------------------------------------------------


 

vacation days as of the effective date of termination and (C) any reimbursements
to which he may be entitled under Section 5 above (such payments, collectively,
the “Accrued Obligations”).

 

9.             Non-Competition and Non-Solicitation.

 

                (a)           During the Term, the Executive shall not, directly
or indirectly, engage in any other business or be concerned or interested in any
other business of a similar nature to or which would or might compete with the
business for the time being carried on by the Company or any Affiliate save that
he may (but without prejudice to Section 3 above) be interested as a holder or
beneficial owner of not more than five percent (5%) of any class of stock,
shares or debentures in any company (other than the Company, in which case, such
limit shall not apply) whose stock, shares or debentures are listed or dealt in
on a nationally listed exchange.

 

                (b)           Since the Executive has obtained in the course of
his employment prior to the date hereof and is likely to obtain in the course of
his employment hereunder knowledge of the trade secrets and also other
confidential information in regard to the business of the Company and of any
Affiliate with which he becomes associated, the Executive hereby agrees with the
Company that in addition to the restrictions contained in Section 9(a) above, he
will not in Bermuda, the United States, the United Kingdom or the European
Economic Community, either on his own account or for any other person, firm or
company:

 

                                (i)            during the Term of his
employment, or during the period of three (3) months following Executive’s
termination under Section 7(c) and 7(d) directly or indirectly be engaged in or
concerned with any business or undertaking which is engaged in or carried on in
Bermuda, the United States, the United Kingdom, Switzerland or the European
Economic Community any insurance business which competes or seeks to compete
with the business carried on by the Company or any other Affiliate.

 

8

--------------------------------------------------------------------------------


 

(ii)           during the Term of his employment and for a period of six
(6) months after his termination for any reason, directly or indirectly solicit,
interfere with or endeavor to entice away from the Company or any Affiliate any
person, firm or company who at the date of termination aforesaid or who in the
period of six (6) months immediately prior to such date was a customer or client
of or in the habit of dealing with the Company or any Affiliate or who at such
date was to his knowledge negotiating with the Company or any Affiliate in
relation to all or part of its business.

 

(iii)          during the Term of his employment and for a period of six
(6) months after his termination for any reason, solicit the services of or
endeavor to entice away from the Company or any Affiliate any director, employee
or consultant of the Company or any Affiliate (whether or not such person would
commit any breach of his contract of employment or engagement by reason of
leaving the service of such company) nor shall the Executive knowingly employ or
aid or assist in or procure the employment by any other person, firm or company
of any such person.

 

(c)           If any provision contained in this Section 9 shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Agreement, but such provision shall be amended or deemed amended to apply as to
such maximum time and to such maximum extent as determined to be valid, binding
and enforceable.  The provisions of this Section 9 shall survive any expiration
or termination this Agreement.  The Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 9 would be inadequate and, in recognition of this
fact, agrees that, in the event of such breach or threatened breach, in addition
to any remedies at law, the Company, without posting any bond, shall be entitled
to obtain equitable relief in the form of specific performance, temporary

 

9

--------------------------------------------------------------------------------


 

restraining order, temporary or permanent injunction or any other equitable
relief which may then be available.

 

(d)           The Executive hereby agrees that he will at the request and at the
cost of the Company enter into a direct agreement or undertaking with any
Affiliate whereby he will accept restrictions and provisions corresponding to
the restrictions and provisions herein contained (or such of them as may be
appropriate in the circumstances) in relation to such services and such area and
for such period as such company or companies may reasonably require for the
protection of its or their legitimate interests provided that the terms of such
restrictions and provisions will not be more onerous than the restrictions and
provisions of this Agreement.

 

10.           Successors.  The Executive’s performance hereunder is personal to
the Executive and shall not be assignable by the Executive.  The Company may at
any time and from time to time delegate its power and authority under this
Agreement to any Affiliate and such delegation (or the revocation thereof) shall
be effective upon the Company’s giving written notice of the same to the
Executive.  The Company may assign this Agreement to any Affiliate or to any
successor to all or substantially all of the business and/or assets of the
Company, whether directly or indirectly, by purchase, merger, consolidation,
acquisition of stock or otherwise; provided, however, that any such Affiliate,
successor and the Company remain jointly liable to the Executive for performance
of this Agreement.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

 

11.            Resolution of Disputes.    Except as provided in Section 9 above
with respect to injunctions, any controversy or claim arising out of or relating
to this Agreement, or breach of this Agreement (including, without limitation,
whether any termination of the Executive’s employment by the Company was for
Cause as provided for in Section 7 above), if unable to be resolved directly by
the parties to this Agreement, shall be settled by binding arbitration in

 

10

--------------------------------------------------------------------------------


 

Hartford by submission by either party to the Judicial Arbitration and Mediation
Service (“J.A.M.S.”) or, to a mutually agreeable retired judge of the
Connecticut Superior Court or of the Connecticut Federal District Court.  The
arbitration request shall set forth the nature of the dispute, the amount
involved (if any), and the remedy sought. The arbitrator shall have no authority
to award punitive damages.  In the arbitration proceeding, the parties shall be
entitled to conduct discovery in accordance with the Federal Rules of Civil
Procedure, except that the arbitrator shall have the authority to limit the
nature and scope of discovery.  The arbitrator shall grant the award no later
than ninety (90) days after submission of the matter to arbitration.  The award
of the arbitrator shall contain a written statement of reasons and support, and
may include pre-award and post-award interest at commercial rates.  The parties
stipulate and consent to the jurisdiction of the Superior Court of the State of
Connecticut, County of Hartford and the Federal Courts of the District of
Connecticut at Hartford for judicial acceptance or confirmation of the award
after it has been entered. The award may be enforced by any court of competent
jurisdiction.

 

12.           Survival of Operative Sections.  The expiration or termination of
this Agreement howsoever arising shall not operate to affect such of the
provisions hereof as are expressed or intended to remain in full force and
effect notwithstanding such termination.

 

13.           Miscellaneous.

 

(a)           Waiver; Amendment.  The failure of a party to enforce any term,
provision or condition of this Agreement at any time or times shall not be
deemed a waiver of that term, provision or condition for the future, nor shall
any specific waiver of a term, provision or condition at one time be deemed a
waiver of such term, provision or condition for any future time or times.  This
Agreement may be amended or modified only by a writing signed by both parties
hereto.

 

11

--------------------------------------------------------------------------------


 

(b)           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Connecticut, and the
parties irrevocably submit to the non-exclusive jurisdiction of the federal and
state courts of the State of Connecticut.

 

(c)           Section Captions.  Section and other captions contained in this
Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

 

(d)           Severability.  Each provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.

 

(e)           Integration.  No agreements, plans or representations, oral or
otherwise, express or implied, unless specifically referred to herein (which
reference includes the plans and agreements described in the preceding sentence
of this Section 13(e)), with respect to the subject matter hereof have been made
by either party which are not set forth expressly in this Agreement.

 

(f)            Interpretation.

 

(i)            No provision of this Agreement is to be interpreted for or
against any party because that party drafted such provision.

 

(ii)           For purposes of this Agreement, “herein, “hereby,” “hereof”,
“hereinafter,” “herewith,” “hereafter” and “hereinafter” refer to this Agreement
in its entirety, and not to any particular paragraph.

 

12

--------------------------------------------------------------------------------


 

(iii)         References to statutory provisions shall be construed as
references to those provisions as amended or re-enacted or as their application
is modified by other provisions from time to time and shall include references
to any provisions of which they are re-enactments (whether with or without
modification).

 

(iv)         References to the singular shall include the plural and vice versa
and references to the masculine shall include the feminine and/or neuter and
vice versa.

 

(v)          References to persons shall include companies, partnerships,
associations and bodies of persons, whether incorporated or unincorporated.

 

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.

 

(h)           Untrue Statements.  The Executive shall not knowingly at any time
make any untrue statement in relation to the Company or any Affiliate and in
particular shall not after the termination of his employment hereunder
wrongfully represent himself as being employed by or connected with the Company
or any Affiliate.

 

(i)            Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand
delivery, or by facsimile (with confirmation of transmission), or by overnight
courier, or by registered or certified mail, return receipt requested, postage
prepaid, in each case addressed as follows:

 

If to the Executive:

 

Timothy Aman

 

 

1400 Sorolla Ave

 

 

Coral Gables, FL 33134

 

 

 

If to the Company:

 

 

 

 

Montpelier Technical Resources Ltd.

 

 

One Constitutional Plaza

 

 

5th Floor

 

 

Hartford, CT 06103

 

 

Attn. Global Head of Human Resources

 

13

--------------------------------------------------------------------------------


 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Any such notice given by post shall be deemed
to have been served on the second weekday after dispatch (public holidays
excepted) and any notice so given by hand shall be deemed to have been served
when delivered if delivered during normal business hours or, if delivered
outside such hours, at the next time after delivery when normal business hours
commence.

 

(j)            No Limitations.  The Executive represents his employment by the
Company hereunder does not conflict with or breach any confidentiality,
non-competition or other agreement to which he is a party or to which he may be
subject.

 

(k)           Section 409A.  Notwithstanding any other provision of this
Agreement, if at the time of termination of the Executive’s employment he is a
“specified employee” (as defined in Section 409A of the U.S. Internal Revenue
Code and any regulations or Treasury guidance promulgated thereunder
(“Section 409A”)) and any payments upon such termination under Section 8 above
will result in additional tax or interest to the Executive, he will not be
entitled to such payments until the earlier of (i) the date that is six
(6) months after such termination of employment or (ii) any earlier date that
does not result in any additional tax or interest to the Executive under
Section 409A.  In addition, if any provision of this Agreement would subject the
Executive to any additional tax or interest under Section 409A, then the Company
shall reform such provision; provided that the Company shall (A) maintain, to
the maximum extent practicable, the original intent of the applicable provision
without subjecting the Executive to such additional tax or interest and (B) not
incur any additional compensation expense as a result of such reformation.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

Montpelier Technical Resources Ltd.

 

EXECUTIVE

 

 

 

 

 

 

By:

   /s/ Michael S. Paquette

 

/s/ Timothy Paul Aman

 

15

--------------------------------------------------------------------------------